Citation Nr: 0317534	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disability (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO previously addressed the claim 
for service connection for a psychiatric disorder, to include 
PTSD in August 1996 and March 1997 rating actions.  

The veteran indicated in his August 2000 substantive appeal 
that he wanted a hearing at a local VA office.  He indicated 
in a September 2000 report of contact that he could not 
travel to Oakland, and requested that the hearing be held in 
Santa Clara or Monterey counties.  The RO wrote to the 
veteran in October 2000 that hearings were only held in 
Oakland and Sacramento, and to respond within 60 days if he 
would reconsider traveling to Oakland.  The veteran never 
responded to the letter, and it is presumed he does not 
desire a hearing.   


REMAND

The record in this case shows that in a June 2000 statement 
from the veteran, he advised that he had recently been 
treated for his psychiatric disorder at a VA medical 
facility.  It does not appear, however, that an effort to 
obtain the records of this treatment was made.  That will 
have to be accomplished before the Board enters a final 
decision.  (In this regard, the Board notes that in July 
1999, the RO was advised there was no records of treatment of 
the veteran at this facility.  Since the veteran's June 2000 
statement post dates that information, however, it will be 
necessary to make further inquiry into this matter.)  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  An attempt should be made to obtain 
copies of the records of the veteran's 
psychiatric treatment since July 1999, at 
the VA Medical Center in Palo Alto, 
California.  

2.  Thereafter, the claims file should be 
reviewed to ensure all notice and duty to 
assist requirements are met, and to 
adjudicate the veteran's attempt to 
reopen his claim.  If this action does 
not result in an allowance of the 
veteran's claim, he should be provided a 
supplemental statement of the case.  This 
should contain notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence, and the 
content of applicable law and regulations 
pertinent to this claim, including the 
criteria by which claims to reopen are 
considered.  Thereafter, the case should 
be returned to the Board.  

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


